   Case 3:17-cv-00728-D Document 96 Filed 11/13/18                  Page 1 of 1 PageID 9486


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 THOMAS BUCHANAN,                                   §
                                                    §
                                     Plaintiff,     §
                                                    §
 v.                                                 §   Civil Action No. 3:17-CV-0728-D
                                                    §
 SIRIUS XM RADIO INC,                               §
                                                    §
                                   Defendant.       §


                                              ORDER


       Having considered the parties’ November 9, 2018 joint status report and request to stay

pending mediation, the court grants the request.


       Accordingly, this case is stayed, and the clerk of court is directed to statistically terminate

the following motions: plaintiffs’ May 29, 2018 motion for class certification [ECF No. 60];

defendant’s October 19, 2018 motion for judgment on the pleadings and for partial summary

judgment [ECF No. 87]; and defendant’s October 19, 2018 sealed motion for judgment on the

pleadings and for partial summary judgment [ECF No. 91].


       The parties are directed to file a supplemental status report no later than February 14, 2019,

to update the court on the January 31, 2019 mediation, and, if applicable, to notify the court of any

follow-up mediation sessions.


       SO ORDERED.

       November 13, 2018.

                                                  _________________________________
                                                  SIDNEY A. FITZWATER
                                                  SENIOR JUDGE
